CATES, Judge.
This is an original petition for mandamus to order the Mobile Circuit Court to furnish Allen’s counsel with a copy of an appellate record on an appeal pending in this court.
On December 12, 1968, a certificate' of the circuit clerk was filed here (3 Div. 333) stating:
“ * * * on the 11th day of December, 1968, the Circuit Court of Mobile County, Alabama, made an order, due to the illness of the Court Reporter, granting an extension of Ninety (90) days for the Court Reporter’s Transcript of Testimony in the above styled cause.”
In'view of this action by the lower court, the petition of instant concern is due to be
Denied.